Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic 02/28/2022.
Applicant’s election without traverse of Invention group I (claims 1-10) and species 5 (Fig. 5) is acknowledged.
Claims 1-10 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
1) Limitation reciting “a foam concentrate circulation system that facilitates circulation of foam concentrate” in claim 10, uses the generic placeholder “system” coupled with functional language “foam concentrate circulation” without reciting sufficient structure to perform the recited function. Upon inspection of the disclosure, this language is not found in the neither the specification or drawings. This limitation appears to be indefinite, see below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Additionally: 
2) Limitation reciting “a water supply system” in claim 1, uses the generic placeholder “system” but does not recite functional language while reciting a structure, “water supply”. This limitation does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
3) Limitation reciting “a foam concentrate supply system” in claim 1, uses the generic placeholder “system” coupled with functional language “foam concentrate supply”. However, the limitation recites sufficient structure to perform the recited function, “pipe segment”. This limitation does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
4) Limitation reciting “a foam concentrate recovery system” in claim 1, uses the generic placeholder “system” coupled with functional language “foam concentrate recovery”. However, the limitation recites sufficient structure to perform the recited function, “recovery pump”. This limitation does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites “the water pump”, which lacks proper antecedent basis in the claim. 
Limitation reciting “a foam concentrate circulation system that facilitates circulation of foam concentrate” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Upon analyzing applicant’s original disclosure, such language “foam concentrate circulation system” cannot be found. It is not clear which structure is encompassed in this claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. This claim limitation is addressed as best understood as the system further has the capability to circulate the foam concentrate in light of paragraph 36 (“circulation mode”), until further clarification. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vonhof (US 20050023006).
Re claim 1, Vonhof discloses a fire suppression system (figs. 1-2) comprising: 
a water supply system (20, 24, 26); 
a foam concentrate supply system (30, 34) including a pipe segment (segments between 30 and 34, and/or 36), the foam concentrate supply system fluidly connected with the water supply system (at 12a-12f) to facilitate mixing of foam concentrate (concentrate from 30) provided by the foam concentrate supply system and passing through the pipe segment (see fig. 1) with water provided by the water supply system (water from 20); 
a foam concentrate recovery system (38, 34p1, 34p2, 34p3; fig. 2) including a recovery pump (34p1-34p3) fluidly connectable with the pipe segment (see figs. 1-2) of the foam concentrate supply system to facilitate the extraction of foam concentrate from at least a portion of the foam concentrate supply system through the pipe segment (when units 40 p1, p2, p3 connects flow from pumps 34p1-p3 to return line 38; par. 83; see figs. 1-2).

Re claim 3, Vonhof discloses the fire suppression system of claim 1, wherein the foam concentrate supply system (30, 34) supplies foam concentrate to the water supply system downstream of the water pump (at 12a-12f).


Re claim 7, Vonhof discloses the fire suppression system of claim 1, wherein the foam concentrate supply system supplies foam concentrate in a first direction (flow direction R out of tank 30) through the pipe segment and the foam concentrate recovery system recovers foam concentrate in a second direction (flow direction in line 38 returning back to tank 30) through the pipe segment, the first direction opposite the second direction (leaving tank 30 vs. returning to tank 30).

Re claim 8, Vonhof discloses the fire suppression system of claim 1, wherein the foam concentrate supply system further comprises a vent valve (40p1, 40p2, 40p3) fluidly connected with the foam concentrate supply system to facilitate recovery of foam concentrate (see valves 40 and return line 38).

Re claim 9, Vonhof discloses the fire suppression system of claim 1, wherein the water supply system is in fluid communication with a water tank (20), the foam concentrate supply system (30, 34) is in fluid communication with a foam tank (30), and the foam concentrate recovery system (line 38) is in fluid communication with the foam tank (30; see figs. 1-2).

Re claim 10, Vonhof discloses the fire suppression system of claim 9, further comprising a foam concentrate circulation system (when valves 40 continuously set to return concentrates from tank 30 back through return line 38; par. 57, 58) that facilitates circulation of foam concentrate from the foam tank (30), through a portion of the foam concentrate supply system (pipe segments between 30 and 34), through a portion of the foam concentrate recovery system (return line 38), and back to the foam tank (30; see figs. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vonhof (US 20050023006) in view of Lavergne (US 20200215372).
Re claim 2, Vonhof does not teach the foam concentrate supply system supplies foam concentrate (from 30) to the water supply system upstream of the water pump.
Lavergne teaches various ways (figs 1 and 2) to supply foam concentrate to the water supply line, including supplying foam concentrate (from tank 212) to a point 206 upstream of the water pump 208 (see fig. 2A, par. 98), as opposed to a point downstream at 110 of the pump 108 (fig. 1A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Lavergne to rearrange the foam-water mixing point to a point upstream of the water pump, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In this case, water and foam concentrate can mix better given additional movement by the water pump prior to discharge. 

Re claim 4, Vonhof does not teach the foam concentrate supply system is operable to shift between a first position in which the foam concentrate supply system supplies foam concentrate to the water supply system upstream of the water pump and a second position in which the foam concentrate supply system supplies foam concentrate to the water supply system downstream of the water pump.
Lavergne teaches various ways (figs 1 and 2) to supply foam concentrate to the water supply line, including supplying foam concentrate (from tank 212) to a point 206 upstream of the water pump 208 (see fig. 2A, par. 98). In fig. 2A, Lavergne further shows a position/setting (when valve 220 is closed) where flow from concentrate tank 212 is supplied to upstream of water pump 208 (at point 206). Figure 2A also implies flow from concentrate tank 212 is possible to supplied to point 222 downstream of the water pump 208 via second position/setting, when the valve 220 is open. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Lavergne to provide the foam concentrate supply system is operable to shift between a first position in which the foam concentrate supply system supplies foam concentrate to the water supply system upstream of the water pump and a second position in which the foam concentrate supply system supplies foam concentrate to the water supply system downstream of the water pump. Doing so would allow changing ratio of the foam solution ratio to improve fire suppression for different severity or profiles of fire hazards as suggested in paragraph 12 of Lavergne. 

Re claim 5, Vonhof does not teach the foam concentrate supply system is capable of being shifted between a first position in which a first supply of foam concentrate is supplied and a second position in which a second supply of foam concentrate is supplied.
However, Lavergne teaches the foam concentrate supply system capable of being shifted between a first position (when valve 214 is open; fig. 2A) in which a first supply of foam concentrate is supplied (to the water line at either 206 or 222) and a second position (when valve 215 is open) in which a second supply of foam concentrate is supplied (to the water line at either 206 or 222).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Lavergne to provide the foam concentrate supply system being capable of being shifted between a first position in which a first supply of foam concentrate is supplied and a second position in which a second supply of foam concentrate is supplied. Doing so would allow adjustment and optimization the foam solution mixture to improve fire suppression for different fire hazard severity or profiles as taught by Lavergne in paragraphs 310, 335. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vonhof (US 20050023006) in view of Hoffmann (US 20090134241), as evidenced by Lavergne (US 20200215372). 
Re claim 6, Vonhof does not teach the foam concentrate recovery system further comprises a recovery line (38) operable to shift between a first position in which the recovery pump extracts foam concentrate to a first tank and a second position in which the recovery pump extracts foam concentrate to a second tank.
However, Hoffman teaches a spray paint system 1 that comprise a recovery system 7, 24, 20 that is operable to shift between a first position 21 at valve 20 to extract paint back to a first tank 5, and a second position 22 at valve 20 (see fig. 1) that extract the solve back to another tank 15. 
Additionally, Lavergne’s disclosure serves as evidence showing the known application with different foam concentrate additive tanks 212, 213, 226 in one suppression system that can be supplied to the water pump 208 and water supply line for different effects of fire suppression based on hazard profiles (fig. 2B; par. 310, 335). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Hoffman to provide a recovery line operable to shift between a first position in which the recovery pump extracts foam concentrate to a first tank and a second position in which the recovery pump extracts foam concentrate to a second tank. Doing so would allow the concentrate to be returned/recovered to its respective tank and therefore further benefit in environmental protection and save disposal cost, implied in paragraph 26 of Vonhof, when it is desired to use multiple concentrates in effort to improve fire suppression to match the burning profiles of the fire hazard. It is further noted that while the system taught by Hoffman is not a fire suppression system, Hoffman’s disclosure is reasonably pertinent to the particular problem with which the applicant was concerned, i.e. recovery of fluid components in spray system for environmental protection (par. 3 of the pending application versus. par. 7 of Hoffman, and par. 26 of Vonhof).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752